Exhibit 2.1 EXECUTION COPY AGREEMENT AND PLAN OF MERGER Dated as of April 16, 2017 among MOCON, INC. AMETEK, INC. and AMETEK ATOM, INC. TABLE OF CONTENTS Page ARTICLE I The Merger 2 Section 1.01 The Merger 2 Section 1.02 Closing 3 Section 1.03 Effective Time 3 ARTICLE II Effect on the Capital Stock of the Constituent Entities; Exchange of Certificates 3 Section 2.01 Effect on Capital Stock 3 Section 2.02 Exchange of Certificates; Payment Fund 4 Section 2.03 Dissenter’s Rights 7 ARTICLE III Representations and Warranties of Parent and Merger Sub 8 Section 3.01 Organization, Standing and Power 8 Section 3.02 Authority; Execution and Delivery; Enforceability 8 Section 3.03 No Conflicts; Consents 9 Section 3.04 Information Supplied 9 Section 3.05 Litigation 9 Section 3.06 Brokers’ Fees and Expenses 10 Section 3.07 Merger Sub 10 Section 3.08 Minnesota Business Corporation Act 10 Section 3.09 Available Funds 10 Section 3.10 Certain Arrangements 10 Section 3.11 No Reliance 10 ARTICLE IV Representations and Warranties of the Company 11 Section 4.01 Organization, Standing and Power 11 Section 4.02 Company Subsidiaries 11 Section 4.03 Capital Structure 12 Section 4.04 Authority; Execution and Delivery; Enforceability 14 Section 4.05 No Conflicts; Consents 14 Section 4.06 SEC Documents; Undisclosed Liabilities 15 Section 4.07 Information Supplied 18 Section 4.08 Absence of Certain Changes or Events 18 Section 4.09 Taxes 19 Section 4.10 Benefits Matters; ERISA Compliance 21 Section 4.11 Litigation 24 Section 4.12 Compliance with Applicable Laws 24 Section 4.13 Environmental Matters 25 Section 4.14 Contracts 25 Section 4.15 Properties and Assets 27 Section 4.16 Intellectual Property 28 Section 4.17 Labor and Employment Matters 30 Section 4.18 Absence of Rights Agreements; Anti-Takeover Provisions, No Other Agreement 31 Section 4.19 Brokers’ Fees and Expenses 32 Section 4.20 Opinion of Financial Advisor 32 Section 4.21 Insurance 32 Section 4.22 Interested Party Transactions 32 Section 4.23 No Reliance 32 ARTICLE V Covenants Relating to Conduct of Business 33 Section 5.01 Conduct of Business by the Company 33 Section 5.02 Conduct of Business by Parent 36 Section 5.03 No Control 37 Section 5.04 No Solicitation by the Company; Company Board Recommendation 37 Section 5.05 Meeting of Shareholders to Approve the Merger; Preparation of the Proxy Statement 43 ARTICLE VI Additional Agreements 44 Section 6.01 Cooperation 44 Section 6.02 Access to Information; Confidentiality 44 Section 6.03 Efforts to Consummate 45 Section 6.04 Company Equity and Equity-Based Awards 47 Section 6.05 Indemnification, Exculpation and Insurance 49 Section 6.06 Transaction Litigation 50 Section 6.07 Section 16 Matters 50 Section 6.08 Public Announcements 51 Section 6.09 Employment and Company Benefits 51 Section 6.10 Merger Sub; Parent Subsidiaries 53 Section 6.11 Ownership of Shares 53 Section 6.12 Takeover Laws 53 Section 6.13 Stock Exchange; Delisting 53 Section 6.14 Notification of Certain Matters 53 Section 6.15 Existing Credit Agreement 54 Section 6.16 Resignations 54 Section 6.17 Transfer Taxes 54 ARTICLE VII Conditions Precedent 54 Section 7.01 Conditions to Each Party’s Obligation to Effect the Merger 54 Section 7.02 Conditions to Obligations of Parent and Merger Sub 55 Section 7.03 Conditions to Obligations of the Company 56 Section 7.04 Frustration of Closing Conditions 56 ARTICLE VIII Termination, Amendment and Waiver 56 Section 8.01 Termination 56 Section 8.02 Effect of Termination 58 Section 8.03 Fees and Expenses 58 Section 8.04 Amendment 60 Section 8.05 Extension; Waiver 60 Section 8.06 Procedure for Termination, Amendment, Extension or Waiver 60 ARTICLE IX General Provisions 60 Section 9.01 Nonsurvival of Representations and Warranties 60 Section 9.02 Notices 61 Section 9.03 Definitions 62 Section 9.04 Interpretation 68 Section 9.05 Severability 68 Section 9.06 Counterparts 69 Section 9.07 Entire Agreement; No Third-Party Beneficiaries; No Recourse 69 Section 9.08 GOVERNING LAW 69 Section 9.09 Assignment 69 Section 9.10 Specific Enforcement; Jurisdiction; Venue 69 Section 9.11 WAIVER OF JURY TRIAL 70 EXHIBITS 70 Exhibit A Amended and Restated Company Charter 70 AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (this “ Agreement ”), dated as of April 16, 2017 (the “ Agreement Date ”), among MOCON, Inc., a Minnesota corporation (the “ Company ”), AMETEK, Inc., a Delaware corporation (“ Parent ”), and AMETEK Atom, Inc., a Minnesota corporation and a wholly owned Subsidiary of Parent (“ Merger Sub ”). Each of Parent, Merger Sub and the Company are referred to herein as a “ Par ty ” and together as “Parties”. WHEREAS, upon the terms and subject to the conditions set forth in this Agreement, Merger Sub will be merged with and into the Company, with the Company continuing as the Surviving Company (the “ Merger ” and together with the other transactions contemplated by this Agreement, collectively, the “ Transactions ”), in accordance with the Minnesota Business Corporation Act (the “
